



COURT OF APPEAL FOR ONTARIO

CITATION: Onex Corporation v. American Home
    Assurance Company, 2013 ONCA 284

DATE: 20130430

DOCKET: C54076, C54123, C55034

OConnor A.C.J.O.
[1]
,
    Rosenberg and Simmons JJ.A.

BETWEEN

Onex
    Corporation, Gerald W. Schwartz, Christopher A. Govan, Mark Hilson and Nigel Wright

Plaintiffs/Defendants by Counterclaim
(Respondents/Cross-Appellants)

and

American Home Assurance
    Company
,
Brit Syndicates Ltd. (Lloyds Syndicate 2987), Heritage
    Managing Agency Limited (Lloyds Syndicate 3245), XL Insurance Company Limited
,
    Liberty Mutual Insurance Company, Lloyds Underwriters Syndicates No. 2623,
    0623, 0033 and AIG Europe (UK) Limited, and Houston Casualty Company

Defendants/Plaintiff by Counterclaim American Home
(
Respondents
/
Appellant/Respondent on Cross-Appeal
)

Geoffrey D. E. Adair, Q.C. and Alexa Sulzenko, for the
    respondents/cross-appellants

Glenn A. Smith, Rory Gillis and Marcus B. Snowden, for
    the appellant and respondent on cross-appeal, American Home Assurance Company

Alan L. W. DSilva, Mark E. Walli and Ellen M. Snow, for
    the respondents Brit Syndicates Ltd. (Lloyds Syndicate 2987), Heritage
    Managing Agency Limited (Lloyds Syndicate 3245) and XL Insurance Company
    Limited

Heard:  June 20, 2012

On appeal and cross-appeal from the judgment of Justice
    Laurence A. Pattillo of the Superior Court of Justice, dated June 30, 2011,
    with reasons reported at 2011 ONSC 1142, 98 C.C.L.I. (4th) 228, with
    supplementary reasons dated August 4, 2011, and on appeal from the judgment of
    Justice Laurence A. Pattillo of the Superior Court of Justice, dated January
    20, 2012.

COSTS ENDORSEMENT

[1]

American Home Assurance Company is awarded its costs of the appeal on a
    partial indemnity scale fixed in the amount of $45,000 inclusive of
    disbursements and applicable taxes.

[2]

American Home Assurance Company, Brit Syndicates Ltd. (Lloyds Syndicate
    2987), Heritage Managing Agency Limited (Lloyds Syndicate 3245) and XL
    Insurance Company Limited are awarded their costs fixed in the amount of
    $20,000 inclusive of disbursements and applicable taxes.

M.
    Rosenberg J.A.

Janet
    Simmons J.A.





[1]
Associate Chief Justice Dennis OConnor took no part in this decision.


